NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

HIRAM MARSHALL,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D19-2202
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 23, 2020.

Appeal from the Circuit Court for Polk
County; Mark F. Carpanini, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard Sanders, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and James Hellickson,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.

             We affirm the order of revocation of community control and the ensuing

sentence. However, we remand for vacatur of the duplicative written judgment of guilt

that was entered on May 30, 2019. See Schaufler v. State, 255 So. 3d 929, 929 (Fla.

2d DCA 2018).
           Affirmed; remanded with instructions.


KHOUZAM, C.J., and NORTHCUTT and KELLY, JJ., Concur.




                                       -2-